In an action brought to recover damages for breach of contract because of failure of the defendant to surrender certain real estate premises to the plaintiff, order denying defendant’s motion to dismiss complaint for want of prosecution and order granting plaintiff’s motion for discovery and inspection affirmed, with ten dollars costs and disbursements; the documents, etc., to be produced for inspection at the place designated in the order on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.